10 A.3d 223 (2011)
204 N.J. 589
In the Matter of Joel R. WEINER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-19 September Term 2010, 067037
Supreme Court of New Jersey.
January 19, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-135, concluding as a matter of final discipline pursuant to Rule 1:20-13(c), that JOEL R. WEINER of MARTINSVILLE, who was admitted to the bar of this State in 1970, and who has been suspended from the practice of law since January 28, 2009, should be suspended from practice for a period of two years based on respondent's guilty plea in the United States District Court for the District of New Jersey to two counts of willfully preparing and presenting to the Internal Revenue service a false and fraudulent tax return on behalf of a taxpayer, in violation of 26 U.S.C.A. § 7206(2), conduct that violates RPC 8.4(b) (criminal act that reflects adversely on attorney's honesty, trustworthiness, or fitness as a lawyer);
And the Disciplinary Review Board having determined that the term of suspension should be retroactive to January 28, 2009;
And good cause appearing;
It is ORDERED that JOEL R. WEINER is suspended from the practice of law for a period of two years, retroactive to January 28, 2009, and until the further Order of the Court, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.